NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

ROLDOLFO R. RICKETTS,
Petitioner, n

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3109

Petition for Review of the Merit Systerns Protection
Board in case no. NY0752110301-I-1.

ON MOTION

ORDER

The United States Posta1 Service moves to recaption
to designate the Merit Systems Protection Board
("Board") as the respondent.

Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when the
Board reaches the merits of the underlying case. Here, the
Board dismissed Ricketts’s petition for lack of jurisdiction.

RODOLFO RICKETTS V. MSPB 2

Thus, the Board is the proper respondent in this petition for
review.

Accordingly,
IT ls ORDERED THAT:

The motion is granted. The revised official caption is
reflected above. The Board’s responsive brief is due
within 21 days of the date of filing of this order.

FoR THE CoURT

l  1 7 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Rodolfo R. Ricketts
Ryan M. Majerus, Esq.
Sara Rearden, Esq.

u.s un¥l'e§?»m.ssoa

825 \=EnER/xccxacun
AUG 1 7 2012
JAN HORBAL¥
CLERK